Broyles, C. J.
1. In a damage suit for personal injuries, questions as to diligence and negligence, including contributory negligence, and the failure of the plaintiff to use ordinary care for his own safety, and what negligence constitutes the proximate cause of the injuries sued for, “are questions peculiarly for the jury, such as this court will decline to solve on demurrer except where such questions appear palpably clear, plain, and indisputable.” Southern Ry. Co. v. Slaton, 41 Ga. App. 759(3) (154 S. E. 718), and cit.
2. The court did not err in allowing the amendment to thr original petition, or in overruling the demurrer to the petition as? amended.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.